


Exhibit 10.1


PERFORMANCE SHARE AGREEMENT
(Form 0001)


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN


This Performance Share Agreement, effective as of the Date of Grant (as defined
below), is between Hilton Worldwide Holdings Inc., a Delaware corporation (the
"Company"), and the Participant (as defined below).


WHEREAS, the Company has adopted the Hilton Worldwide Holdings Inc. 2013 Omnibus
Incentive Plan (the "Plan") in order to provide additional incentives to
selected officers and employees of the Company and its Subsidiaries; and


WHEREAS, the Committee (as defined in the Plan) responsible for administration
of the Plan has determined to grant performance share units to the Participant
as provided herein and the Company and the Participant hereby wish to
memorialize the terms and conditions applicable to the Performance Shares (as
defined below);


NOW, THEREFORE, the parties hereto agree as follows:


1.Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:


(a)"Agreement" shall mean this Performance Share Agreement including (unless the
context otherwise requires) the Award Notice and the appendix for non-U.S.
Participants attached hereto as Appendix B.


(b)"Award Notice" shall mean the notice to the Participant attached hereto as
Exhibit A.


(c)"Date of Grant" shall mean the "Date of Grant" listed in the Award Notice.


(d)"Participant" shall mean the "Participant" listed in the Award Notice.


(e)"Performance Conditions" shall mean the performance conditions set forth in
Award Notice.


(f)"Performance Period" shall mean the "Performance Period" listed in the Award
Notice.


(g)"Performance Shares" shall mean that number of performance share units listed
in the Award Notice as "Performance Shares Granted."


(h)"Restrictive Covenant Violation" shall mean the Participant’s breach of the
Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.


(i)"Shares" shall mean a number of shares of the Company’s Common Stock, par
value $0.01 per share, equal to the number of Performance Shares.


2.Grant of Performance Shares. The Company hereby grants the Performance Shares
to the Participant, each of which represents the right to receive one Share upon
vesting of such Performance Share, subject to and in accordance with the terms,
conditions and restrictions set forth in the Plan and this Agreement.


3.Performance Share Account. The Company shall cause an account (the
"Performance Share Account") to be established and maintained on the books of
the Company to record the number of Performance Shares credited to the
Participant under the terms of this Agreement. The Participant’s interest in the
Performance Share Account shall be that of a general, unsecured creditor of the
Company.


4.Vesting; Settlement. As promptly as practicable (and, in no event less than
2.5 months) following the last day of the Performance Period, the Committee
shall determine whether the Performance Conditions have been satisfied (the date
of such determination, the "Determination Date"), and any Performance Shares
with respect to which the Performance Conditions have been satisfied shall
become vested as of the last day of the Performance Period. Following the
Determination

1

--------------------------------------------------------------------------------




Date, the Company shall deliver to the Participant, without charge, one share of
Common Stock for each vested Performance Share (as adjusted under the Plan) in
accordance with Section 13, and such vested Performance Share shall be cancelled
upon such delivery. Any Performance Share which does not become vested as of the
last day of the Performance Period shall be forfeited without consideration or
any further action by the Participant or the Company. In the event of an equity
restructuring, the Committee shall adjust any Performance Condition to the
extent it is affected by such restructuring in order to preserve (without
enlarging) the likelihood that such Performance Condition shall be satisfied.
The manner of such adjustment shall be determined by the Committee in its sole
discretion. For this purpose, “equity restructuring” shall mean an "equity
restructuring" as defined in Financial Accounting Standards Board Accounting
Standards Codification 718-10 (formerly Statement of Financial Accounting
Standards 123R).


5.Termination of Employment.
    
(a)Subject to Section 5(b) below, in the event that the Participant’s employment
with the Company and its Subsidiaries is terminated for any reason, any
Performance Shares that are not vested as of the effective date of termination
(the "Termination Date") shall be forfeited and all of the Participant’s rights
hereunder with respect to such unvested Performance Shares shall cease as of the
Termination Date (unless otherwise provided for by the Committee in accordance
with the Plan).


(b)(i) If the Participant’s employment with the Company and its Subsidiaries
shall be terminated during the Performance Period by the Company or any
Subsidiary due to or during Participant’s Disability or due to the Participant’s
death, a pro-rated number of the target number of Performance Shares granted
hereunder shall become vested (irrespective of performance) based on the number
of days in the Performance Period prior to the Termination Date relative to the
number of the days in the full Performance Period.


(ii) If the Participant’s employment with the Company and its Subsidiaries shall
be terminated for any reason after the Performance Period and before the
Determination Date (other than a termination by the Company for Cause or by the
Participant while grounds for Cause exist), then all Performance Shares shall
remain outstanding and eligible to vest based on (and to the extent) the
Committee’s determines that the Performance Conditions have been satisfied on
the Determination Date.
(c)The Participant’s rights with respect to the Performance Shares shall not be
affected by any change in the nature of the Participant’s employment so long as
the Participant continues to be an employee of the Company or any of its
Subsidiaries. Whether (and the circumstances under which) employment has been
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or "officer" as defined under Rule 16a-1(f)
under the Securities Exchange Act of 1934, its designee, whose good faith
determination shall be final, binding and conclusive; provided, that such
designee may not make any such determination with respect to the designee’s own
employment for purposes of the Performance Shares).


6.Effect of a Change in Control. In the event of a Change in Control during the
Participant’s employment and prior to the completion of the Performance Period,
a portion of the Performance Shares granted hereunder shall become vested, with
the actual number of Performance Shares determined based on actual performance
through the most recently completed fiscal quarter, measured against performance
levels using only the number of fiscal quarters completed prior to the date of
such Change in Control, or, for any Performance Condition based on the price of
a share of Common Stock, determined based on actual performance through the date
of such Change in Control. To the extent the Committee cannot determine whether
a performance level has been achieved, the Committee shall vest the Performance
Shares at target levels.


7.Dividends. A Participant holding unvested Performance Shares shall not be
entitled to receive dividends payable in respect of Shares prior to settlement
of the Performance Shares.


8.Restrictions on Transfer. The Participant may not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the Performance Shares or the
Participant’s right under the Performance Shares to receive Shares, except other
than by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or an Affiliate; provided that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.


9.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a termination of employment that grounds
existed for Cause at the time thereof, then Participant shall be required, in
addition to any other remedy available (on a non-exclusive basis), to pay to the
Company, within 10 business days of the Company’s request to Participant
therefor, an amount equal to the excess, if any, of the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year

2

--------------------------------------------------------------------------------




of repayment) Participant received upon the sale or other disposition of, or
distributions in respect of, the Performance Shares and any Shares issued in
respect thereof. Any reference in this Agreement to grounds existing for a
termination of employment with Cause shall be determined without regard to any
notice period, cure period, or other procedural delay or event required prior to
finding of or termination with, Cause. The Performance Shares and all proceeds
of the Performance Shares shall be subject to the Company’s Clawback Policy, in
accordance with its terms as in effect from time to time (including any lapse
date or expiration date set forth therein), to the extent Participant is a
director or “officer” as defined under Rule 16a-1(f) of the Securities Exchange
Act of 1934, as amended.


10.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
Participant’s receipt of the Performance Shares hereunder shall impose any
obligation on the Company or any Affiliate to continue the employment or
engagement of the Participant. Further, the Company or any Affiliate (as
applicable) may at any time terminate the employment or engagement of such
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.


11.No Rights as a Stockholder. The Participant’s interest in the Performance
Shares shall not entitle the Participant to any rights as a stockholder of the
Company. The Participant shall not be deemed to be the holder of, or have any of
the rights and privileges of a stockholder of the Company in respect of, the
Shares unless and until such Shares have been issued to the Participant in
accordance with Section 13.


12.Adjustments Upon Change in Capitalization. The terms of this Agreement,
including the Performance Shares and/or the Shares, shall be subject to
adjustment in accordance with Section 12 of the Plan. This paragraph shall also
apply with respect to any extraordinary dividend or other extraordinary
distribution in respect of the Company’s Common Stock (whether in the form of
cash or other property).


13.Issuance of Shares; Tax Withholding. Upon the vesting of a Performance Share,
the Company shall, as soon as reasonably practicable (and in any event within
2.5 months of the applicable vesting date), issue the Share underlying such
vested Performance Share to the Participant, free and clear of all restrictions
less a number of Shares equal in value (using the closing price per Share on the
New York Stock Exchange (or other principal exchange on which the Shares then
trade) on the trading day immediately prior to the date of delivery of the
Shares) to the minimum amount necessary to satisfy Federal, state, local or
foreign withholding tax requirements, if any ("Withholding Taxes") in accordance
with Section 14(d) of the Plan (unless the Participant shall have made other
arrangements acceptable to the Company to pay such Withholding Taxes, in which
case the full number of Shares shall be issued). Any fractional Share shall be
settled in cash. The Company shall pay any costs incurred in connection with
issuing the Shares. Upon the issuance of the Shares to the Participant, the
Participant’s Performance Shares shall be eliminated. Notwithstanding anything
in this Agreement to the contrary, the Company shall have no obligation to issue
or transfer the Shares as contemplated by this Agreement unless and until such
issuance or transfer shall comply with all relevant provisions of law and the
requirements of any stock exchange on which the Company’s shares are listed for
trading.


14.Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Performance Shares granted hereunder are subject to the Plan. The
terms and provisions of the Plan, as it may be amended from time to time, are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.


15.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


16.Governing Law; Venue; Language. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of the Participant, the
Company, and any transferees who hold Performance Shares pursuant to a valid
assignment, hereby submits to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding, or judgment. Each of the
Participant, the Company, and any transferees who hold Performance Shares
pursuant to a valid assignment hereby irrevocably waives (a) any objections
which it may now or hereafter have to the laying of the venue of any suit,
action, or proceeding arising out of or relating to this Agreement brought in
any court of competent jurisdiction in the State of Delaware or the State of New
York, (b) any claim that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum and

3

--------------------------------------------------------------------------------




(c) any right to a jury trial. If the Participant has received a copy of this
Agreement (or the Plan or any other document related hereto or thereto)
translated into a language other than English, such translated copy is qualified
in its entirety by reference to the English version thereof, and in the event of
any conflict the English version will govern.


17.Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of Participant under,
and be entitled to enforce, this Agreement. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.


18.Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Performance Share grant materials by and among, as applicable, the Participant’s
employer or contracting party (the "Employer") and the Company for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that the Company may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, work location and
phone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, hire date, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan ("Personal Data"). The Participant
understands that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, now or in the
future, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
the Participant may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that
Personal Data will be held only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that the Participant may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s employment
status or service and career with the Employer will not be adversely affected;
the only consequence of the Participant’s refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant Performance
Shares or other equity awards to the Participant or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.


19.Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A to this Agreement (the
"Restrictive Covenants"). For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between the Participant
and the Company or any of its Affiliates.


20.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance
Shares contemplated hereunder, the Participant expressly acknowledges that (a)
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (b) the grant of Performance Shares is a one-time benefit
that does not create any contractual or other right to receive future grants of
Performance Shares, or benefits in lieu of Performance Shares; (c) all
determinations with respect to future grants of Performance Shares, if any,
including the grant date, the number of Shares granted and the applicable
vesting terms, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Plan is voluntary; (e) the value of the
Performance Shares is an extraordinary item of compensation that is outside the
scope of the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
grants of Performance Shares are not part of normal or expected compensation for
any purpose and are not to be used for calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, the Participant waives any claim on
such basis, and, for the avoidance of doubt, the Performance Shares shall not
constitute an “acquired right” under the applicable law of any jurisdiction; and
(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty. In addition, the Participant understands, acknowledges and
agrees that the

4

--------------------------------------------------------------------------------




Participant will have no rights to compensation or damages related to
Performance Share proceeds in consequence of the termination of the
Participant’s employment for any reason whatsoever and whether or not in breach
of contract.


21.Award Administrator. The Company may from time to time designate a third
party (an "Award Administrator") to assist the Company in the implementation,
administration and management of the Plan and any Performance Shares granted
thereunder, including by sending Award Notices on behalf of the Company to
Participants, and by facilitating through electronic means acceptance of
Performance Share Agreements by Participants.


22.Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including without limitation by delaying the issuance of
the Shares contemplated hereunder.


23.Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.


24.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


25.Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept. By accepting the Performance Shares (including through electronic
means), the Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Plan, this Agreement, and the Company’s policies,
as in effect from time to time, relating to the Plan. The Participant's rights
under the Performance Shares will lapse one hundred and twenty (120) days from
the Date of Grant, and the Performance Shares will be forfeited on such date if
the Participant shall not have accepted this Agreement by such date. For the
avoidance of doubt, the Participant's failure to accept this Agreement shall not
affect the Participant’s continuing obligations under any other agreement
between the Company and the Participant.


26.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


27.Appendices For Non-U.S. Participants. Notwithstanding any provisions in this
Agreement, Participants residing and/or working outside the United States shall
be subject to the Terms and Conditions for Non-U.S. Participants attached hereto
as Appendix B and to any Country-Specific Terms and Conditions for the
Participant's country attached hereto as Appendix C. If the Participant
relocates from the United States to another country, the Terms and Conditions
for Non-U.S. Participants and the applicable Country-Specific Terms and
Conditions will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included in the Country-Specific Terms and Conditions, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Terms and Conditions for Non-U.S. Participants and the Country-Specific Terms
and Conditions constitute part of this Agreement.


28.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the
Performance Shares and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


29.Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.


[Signatures follow]


 

5

--------------------------------------------------------------------------------




HILTON WORLDWIDE HOLDINGS INC.
 
By:
 
 
 
 
 
 
By:
 
 
 
 
 











Acknowledged and Agreed
as of the date first written above:






______________________________
Participant Signature
Name:
Acceptance Date:















6

--------------------------------------------------------------------------------




Exhibit A


Hilton Worldwide Holdings Inc.
Performance Share Award Notice


1.
General.



Participant: [Participant Name]


Date of Grant: [Grant Date]


Performance Period: January 1, 2014 to December 31, 2016


Performance Shares Granted: [Number of Shares Granted] Performance Shares    


2.
Performance Conditions.



Performance Conditions: The extent to which the Performance Conditions are
satisfied and the number of Performance Shares which become vested shall be
calculated with respect to each Performance Component identified below. All
determinations with respect to Total Shareholder Return Position and EBITDA CAGR
shall be made by the Committee in its sole discretion and the applicable
performance targets shall not be achieved and the Performance Shares shall not
vest until the Committee certifies that such performance targets have been met.


•
Total Shareholder Return Position. The total number of Performance Shares which
become vested based on the Total Shareholder Return of the Company relative to
the Total Shareholder Returns of each Peer Group Member shall be equal to (x)
the total number of Performance Shares multiplied by (y) a relative weighting
component equal to 50%, multiplied by (z) the Achievement Percentage determined
based on the applicable Relative Total Shareholder Return Position for the
Performance Period as follows:



Level of Achievement
Relative Total Shareholder Return Position
Percentage of Award Earned
Below Threshold
Less than 25th Percentile
0%
Threshold
25th Percentile
50%
Target
50th Percentile
100%
Above Target
75th Percentile
150%
Maximum
90th Percentile and above
200%



The Committee shall determine (A) the Total Shareholder Return for the Company
for the Performance Period and (B) the Total Shareholder Return for each Peer
Group Member for the Performance Period. The "Total Shareholder Return Position"
for the Company for the Performance Period will then be determined by ranking
each of the Company and each Peer Group Member from highest to lowest according
to its Total Shareholder Return and then calculating the position (as a
percentile) of the Company relative to Peer Group Members and the Company
collectively (for example, if there are 9 Peer Group Members and the Company has
the 3rd highest Total Shareholder Return, then the Company’s Total Shareholder
Return Position will be at the 80th percentile).


Notwithstanding anything to the contrary herein, if the Total Shareholder Return
for the Company is negative over the Performance Period, then the Achievement
Percentage in respect of any the Total Shareholder Return Position shall not
exceed 100%.


•
EBITDA Compound Annual Growth Rate. The total number of Performance Shares which
become vested based on the achievement of EBITDA CAGR performance levels shall
be equal to (x) the total number of Performance Shares multiplied by (y) a
relative weighting component equal to 50%, multiplied by (z) the Achievement
Percentage determined as follows:




7

--------------------------------------------------------------------------------




Level of Achievement
EBITDA CAGR
Percentage of Award Earned
Below Threshold
Less than 5%
0%
Threshold
5%
50%
Target
9%
100%
Maximum
13% and above
200%



3.
Definitions.



For the purposes of this Award Notice:
(a)"Achievement Percentage" means the "Percentage of Award Earned" specified
with respect to the below threshold, threshold, target, above target and maximum
levels for each Performance Component, or a percentage determined using linear
interpolation if actual performance falls between threshold and target, or
between target and maximum levels (and rounded to the nearest whole percentage
point and, if equally between two percentage points, rounded up). In the event
that actual performance does not meet the threshold level for any Performance
Component, the “Achievement Percentage” with respect to such Performance
Component shall be zero.


(b)"Adjusted EBITDA" means adjusted earnings before interest, taxes,
depreciation and amortization, as reported in the Company’s SEC filings (x) in
the case of 2013 Adjusted EBITDA, the 2013 fiscal year and (y) in any other
case, the final four fully completed for fiscal quarters of the Performance
Period (and pro-rated for any partial fiscal quarters).


(c)"EBITDA CAGR" means compound annual growth rate at which Adjusted EBITDA for
the final four fully completed fiscal quarters of the Performance Period ("LTM
EBITDA") would have grown relative to the Adjusted EBITDA for the 2013 fiscal
year ("2013 EBITDA" assuming a steady growth rate, as is calculated at the end
of the Performance Period using the following formula:


((LTM EBITDA/2013 EBITDA)Time Period ) - 1,


where "Time Period" means a fraction, with a numerator of 4 and a denominator
equal to the number of full fiscal quarters completed during the Performance
Period.




(d)"Peer Group Members" means the companies identified by the Committee at the
time this Award Notice was approved (provided however, in the event one of such
companies merges with or is acquired by another Peer Group Member only the
surviving company will be considered a Peer Group Member or one of such
companies is acquired by a company who is not a Peer Group Member then such
acquired company will cease to be a Peer Group Member for all purposes
hereunder).


(e)"Performance Components" means the performance criteria applicable to an
Award, as set forth on the Award Notice.


(f)"Total Shareholder Return" of either the Company or a Peer Group Member
means: (A) (i) the average closing price for a share of common stock of the
Company or such Peer Group Member (as applicable) over the 30 calendar day
period ending on (and including) the last date of the Performance Period (plus
the value of any dividends declared on any share of such common stock in respect
of a record date occurring during the Performance Period, as adjusted assuming
such dividends were reinvested in shares of common stock of the issuer of the
dividend on such record date) minus (ii) the average closing price for such
share of common stock over the 30 calendar day period ending immediately before
(and excluding) the first date of the Performance Period (the "Base Price")
prior to a relevant measurement date the average closing price will be
determined based on such shorter number of days, divided by (B) the Base Price
(in each case, with such adjustments as are necessary, in the judgment of the
Committee to equitably calculate Total Shareholder Return in light of any stock
splits, reverse stock splits, stock dividends, and other extraordinary
transactions or other changes in the capital structure of the Company or the
Peer Group Member, as applicable). All closing prices shall be the principal
stock exchange or quotation system closing prices on the date in question. In
the event that the applicable common stock has not been trading for a full 30
day period prior to applicable measurement date, the average closing price shall
be determined based on such shorter number of days that such common stock has
been trading as of such measurement date.

8

--------------------------------------------------------------------------------



APPENDIX A


Restrictive Covenants


1.Non-Competition; Non-Solicitation.


(a)Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:


(i)During Participant’s employment with the Company or its Affiliates (the
“Employment Term”) and for a period of one year following the date Participant
ceases to be employed by the Company or any Affiliate (the “Restricted Period”),
Participant will not, whether on Participant’s own behalf or on behalf of or in
conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Restricted Group in the Business, the business of any then
current or prospective client or customer with whom Participant (or his direct
reports) had personal contact or dealings on behalf of the Company or any
Affiliate during the one-year period preceding Participant’s termination of
employment.


(ii)During the Restricted Period, Participant will not directly or indirectly:


(A)engage in the Business providing services in the nature of the services
Participant provided to the Company at any time in the one year prior to the
termination of Participant's employment, for a Competitor;


(B)enter the employ of, or render any services to, a Competitor, except where
such employment or services do not relate in any manner to the Business;


(C)acquire a financial interest in, or otherwise become actively involved with,
a Competitor, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; or
(D)intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.


(iii)Notwithstanding anything to the contrary in this Appendix A, Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.


(iv)During the Restricted Period, Participant will not, whether on Participant’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:


(A)solicit or encourage any executive-level employee of the Restricted Group,
with whom Participant has had material business contact during the Employment
Term or, if no longer an employee, in the one year prior to the termination of
Participant’s employment with the Company or any of its Subsidiaries to leave
the employment of the Restricted Group to become affiliated in any respect with
a Competitor or otherwise be engaged in the Business; or


(B)hire any such executive-level employee to become affiliated in any respect
with a Competitor or otherwise be engaged in the Business and with whom
Participant had material business contact in the one year prior to the
termination of Participant’s employment with the Company, who (x) was employed
by the Restricted Group as of the date of Participant’s termination of
employment with the Company or any Affiliate or (y) left the employment of the
Restricted Group within one year after, the termination of Participant’s
employment with the Company or any Affiliate.


(v)For purposes of this Agreement:


(A)“Restricted Group” shall mean, collectively, the Company and its Subsidiaries
and, to the extent engaged in the Business, their respective Affiliates,
provided, however, that for the purposes of this

1

--------------------------------------------------------------------------------



definition, an “Affiliate” shall not include any portfolio company of The
Blackstone Group L.P. or its Affiliates (other than the Company and its
Subsidiaries).


(B)“Business” shall mean the business of owning, operating, managing and/or
franchising hotel and lodging properties and timeshares.


(C)“Competitor” shall mean (x) during the Employment Term and, for a period of
six months following the date Participant ceases to be employed by the Company,
any person engaged in the Business and (y) thereafter, any major global hotel
brand engaged in the Business, including Intercontinental Hotels Group, Marriot
International Wyndham Worldwide, Choice Hotels International, Accor Company,
Starwood Hotels & Resorts, Best Western Company, Carlson Hospitality Company,
Hyatt, G6 Hospitality and LQ Management LLC.


(b)It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restric-tion contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. Notwithstanding the foregoing, if
Participant’s principal place of employment on the date hereof is located in
Virginia, then then this Section 1(b) of this Appendix A shall not apply
following Participant’s termination of employment to the extent any such
provision is prohibited by applicable Virginia law.


(c)The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.


(d)Notwithstanding the foregoing, if Participant’s principal place of employment
on the date hereof is located in California, then the provisions of this Section
1 shall not apply following Participant’s termination of employment to the
extent any such provision is prohibited by applicable California law.


2.Confidentiality; Non-Disparagement; Intellectual Property.


(a)Confidentiality.


(i)Participant will not at any time (whether during or after Participant’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
or any Affiliate (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of Participant’s duties
under Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information --including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.


(ii)“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.


(iii)Except as required by law, Participant will not disclose to anyone, other
than Participant’s family (it being understood that, in this Agreement, the term
“family” refers to, Participant’s spouse, minor children, parents and

2

--------------------------------------------------------------------------------



spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement, to the extent so disclosed).


(iv)Upon termination of Participant’s employment with the Company or any
Affiliate for any reason, Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; and (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Participant’s possession or control (including any of
the foregoing stored or located in Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.


(b)Non-Disparagement. During Participant’s Employment Term and at all times
thereafter (including following the termination of Participant’s Employment Term
for any reason), Participant will not to intentionally make any statement that
criticizes, ridicules, disparages or is otherwise derogatory of the Company, any
of its Affiliates, or any of their respective officers, directors, stockholders,
employees or other service providers, or any product or service offered by the
Company or any of its Affiliates; provided, however, that nothing contained in
this Section 2(b) shall preclude Participant from providing truthful testimony
in any legal proceeding, or making any truthful statement (i) to any
governmental agency; (ii) as required or permitted by applicable law or
regulation; (iii) as required by court order or other legal process; or (iv)
after the Restricted Period, for any legitimate business reason.


(c)Intellectual Property.


(i)If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Participant’s employment by the Company or any Affiliate, that
are relevant to or implicated by such employment (“Prior Works”), Participant
hereby grants the Company a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.


(ii)If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any Company resources (“Company Works”), Participant shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.


(iii)Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.


(iv)Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their

3

--------------------------------------------------------------------------------



most current version from time to time previously disclosed to Participant.


The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).



4

--------------------------------------------------------------------------------




APPENDIX B


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT


TERMS AND CONDITIONS FOR NON-U.S. PARTICIPANTS




Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Performance Share Agreement.


1.Responsibility for Taxes. This provision supplements Section 13 of the
Performance Share Agreement:


(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”) is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Shares, including, but not limited to, the grant, vesting or
settlement of the Performance Shares, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Performance Shares to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following:


(i) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or


(ii)withholding from proceeds of the sale of Shares acquired upon settlement of
the Performance Shares either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or


(iii)withholding in Shares to be issued upon settlement of the Performance
Shares;


provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold in Shares upon
the relevant taxable or tax withholding event, as applicable, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods (i)
and (ii) above.
(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested Performance Shares, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items.


(d)Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.



1

--------------------------------------------------------------------------------




2.Nature of Grant. This provision supplements Section 20 of the Performance
Share Agreement:


In accepting the grant of the Performance Shares, the Participant acknowledges,
understands and agrees that:
(a)the Performance Share grant and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Affiliate;


(b)the Performance Shares and the Shares subject to the Performance Shares are
not intended to replace any pension rights or compensation;


(c)for purposes of the Performance Shares, the Termination Date shall be the
date the Participant is no longer actively providing services to the Company or
its Affiliates (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Agreement or
determined by the Company, the Participant’s right to vest in the Performance
Shares under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the
Performance Share grant (including whether the Participant may still be
considered to be providing services while on a leave of absence);


(d)unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Shares and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Shares or any such benefits
transferred to, or assumed by, another company nor be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Company’s Common Stock; and


(e)neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of the Performance Shares or of
any amounts due to the Participant pursuant to the settlement of the Performance
Shares or the subsequent sale of any Shares acquired upon settlement.


3.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country of residence, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell Shares or rights to Shares (e.g.,
Performance Shares) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the Participant’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and is
advised to consult his or her personal legal advisor on this matter.



2

--------------------------------------------------------------------------------




APPENDIX C


HILTON WORLDWIDE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan, the Performance Share Agreement and the Terms
and Conditions for Non-U.S. Participants.


Terms and Conditions


This Appendix C includes additional terms and conditions that govern the
Performance Shares if the Participant resides and/or works in one of the
countries listed below. If the Participant is a citizen or resident of a country
(or is considered as such for local law purposes) other than the one in which
the Participant is currently residing and/or working or if the Participant moves
to another country after receiving the grant of the Performance Shares, the
Company will, in its discretion, determine the extent to which the terms and
conditions herein will be applicable to the Participant.


Notifications


This Appendix C also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2014. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix C as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the Performance
Shares vest or the Participant sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.


If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Performance Shares,
the information contained herein may not be applicable to the Participant in the
same manner.


Cash Settlement


If the Participant’s principal place of employment is located in [Note: Insert
applicable countries.] on the applicable settlement date or if the Company
elects to do so in lieu of delivering Shares to the Participant, the Company
shall be permitted to settle any vested Performance Share by payment in cash or
its equivalent of an amount equal in value to one Share (using the closing price
per Share on the New York Stock Exchange (or other principal exchange on which
the Shares then trade) on the trading day immediately prior to the date of
settlement).


SINGAPORE


Notifications


Securities Law Information. The grant of Performance Shares is being made to the
Participant in reliance on the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that the
Performance Shares are subject to section 257 of the SFA and the Participant
will not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the Shares underlying the Performance Shares, unless such
sale or offer in Singapore is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.



1

--------------------------------------------------------------------------------




Director Notification Obligation. Directors, associate directors or shadow
directors of a Singapore Affiliate are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g.,
Performance Shares granted under the Plan or Shares) in the Company or any
Affiliate, (ii) any change in previously-disclosed interests (e.g., sale of
Shares), of (iii) becoming a director, associate director or shadow director of
an Affiliate in Singapore, if the individual holds such an interest at that
time.


UNITED ARAB EMIRATES


Notifications


Securities Law Information. Participation in the Plan is being offered only to
Eligible Persons and is in the nature of providing equity incentives to Eligible
Persons. Any documents related to participation in the Plan, including the Plan,
the Agreement and any other grant documents (“Performance Share Documents”), are
intended for distribution only to such Eligible Persons and must not be
delivered to, or relied on by, any other person. The United Arab Emirates
securities or financial/economic authorities have no responsibility for
reviewing or verifying any Performance Share Documents and have not approved the
Performance Share Documents nor taken steps to verify the information set out in
them, and thus, are not responsible for their content.


The securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. Prospective purchasers of the securities offered
should conduct their own due diligence on the securities. The Participant is
aware that he or she should, as a prospective stockholder, conduct his or her
own due diligence on the securities. The Participant acknowledges that if he or
she does not understand the contents of the Performance Share Documents, the
Participant should consult an authorized financial advisor.


UNITED KINGDOM


Terms and Conditions


Responsibility for Taxes. This provision supplements Section 1 of the Terms and
Conditions for Non-U.S. Participants:


If payment or withholding of the income tax due is not made within ninety (90)
days of the event giving rise to the liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by the Participant to the Employer, effective on the Due Date. The
Participant agrees that the loan will bear interest at the then-current Official
Rate of Her Majesty’s Revenue and Customs (“HMRC”), it will be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 1 of the Terms and
Conditions for Non-U.S. Participants.


Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contribution due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Section 1 of the Terms and Conditions
for Non-U.S. Participants.



2